DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
 Response to Amendment
The Amendment filed on 3/18/2021 has been entered. Claims 1-20 remain pending in the application. Claims 11-20 have been withdrawn from further consideration as detailed in the Non-final Office action mailed 7/28/2020.
The affidavit under 37 CFR 1.132 filed 3/18/2021 is insufficient to overcome the rejection of claims 1-3 and 8-10 under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) further in view of Glickman (U.S. PG publication 20040225251) further in view of Yokoyama (U.S. PG publication 200502733050) as evidence by Nitzan (U.S. PG publication 20150343136) further in view of Nitzan, the rejection of claims 4-8 under 35 U.S.C. 103 as being unpatentable over Teeslink in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan further in view of Biller (U.S. PG publication 20170232238) and the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Teeslink in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan further in view of Ehrenreich (U.S. PG publication 20090318855) as set forth in the Final Office action mailed 11/18/2020 because the arguments presented in the affidavit are not germane to the 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1,

Line 25-31 recites “wherein in operation the distal balloon and the proximal balloon are configured to maintain the chemical agent for permanently closing off the vein in the treatment chamber for a predetermined period of time such that the vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and the proximal balloon are independently deflated via the distal balloon lumen and the proximal balloon lumen, respectively, such that the device can be removed from the vein”. There is not support in the original disclosure for this limitation. The disclosure is completely silent that the vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and the proximal balloon are independently deflated via the distal balloon lumen and the proximal balloon lumen, respectively, such that the device can be removed from the vein. Paragraph [0051] of the disclosure states “In such embodiments, for example, the agent may be selected so as to induce the biological reaction substantially immediately after the catheter is withdrawn from the treatment chamber 40 (i.e. the body vessel 50 closes or narrows around the catheter as the catheter is withdrawn from the body vessel 50).” Paragraph [0052] of the disclosure states “after the predetermined period of time, the chemical agent may be removed from the body vessel 50 via the aspiration port 35 and the aspiration port lumen 15. If the treatment chamber 40 fully encompassed the area to be secluded, the balloons 20, 30 may be deflated and the catheter may be withdrawn from the body vessel 50”. There is no mention in the disclosure that the distal balloon and the proximal balloon are configured to maintain the chemical agent for permanently closing off the vein 
Examiner notes claims 2-10 are similarly rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) as evidence by Lary (U.S. PG publication 20020010418) further in view of Glickman (U.S. PG publication 20040225251) .
In regard to claim 1,
Teeslink discloses a lumen assembly (figure 2 and 3, item 300, 310, 320, 340, 250, 210) of a device (figure 1 and 2, item 100) for permanently closing off a vein (Examiner notes “for permanently closing off a vein” is an intended use limitation and the lumen assembly is fully capable of permanently closing off a vein as supported by paragraph [0109] and claim 10 of Teeslink which details a sclerosing agent can be delivered to a vein and further as evidence by Hobbs who supports that an effective dose of a sclerosing agent can be delivered to a vein to achieve closure, see paragraph [0056] and [0059] of Hobbs), the lumen assembly comprising: 
an aspiration port lumen (figure 3, item 320) defining at least one aspiration port (figure 2, item 420; paragraph [0065]: wherein the aspiration segment has at least one skive port 420), the aspiration port lumen and the aspiration port being configured to remove at least one of blood, a bodily fluid, a chemical agent for closing off the vein, or any combination thereof from a treatment chamber (chamber defined between balloon 250 and 210) in the vein (paragraph [0067] and [0109]; Examiner notes this is an intended use limitation and the aspiration port lumen and aspiration port of Teeslink are fully capable due to their structure of removing at least one of blood, a bodily fluid, a chemical agent for permanently closing off the vein, or any combination thereof from a treatment chamber in the vein); 
an injection port lumen (figure 3, item 340) defining at least one injection port (figure 2, item 440; paragraph [0065]: wherein the agent delivery segment has at least one skive port 440), the injection port lumen and the injection port being configured to deliver the chemical agent for permanently closing off the vein to the treatment chamber (Examiner notes “the injection port lumen and the injection port being configured to deliver the chemical agent for permanently closing off the vein to the treatment chamber” is an intended use limitation and the injection port lumen and injection 
a proximal balloon lumen (figure 3, item 310), the proximal balloon lumen being configured to adjust an inflation level of a proximal balloon (figure 2, item 250; paragraph [0066] and [0103]: wherein fluid supplied from a syringe is delivered via proximal balloon lumen to adjust an inflation level of a proximal balloon) that defines a proximal end of the treatment chamber (see figure 2) and being configured to adjust an inflation level of a distal balloon (figure 2, item 210; paragraph [0066] and [0103]: wherein fluid supplied from a syringe is delivered via proximal balloon lumen to adjust an inflation level of a distal balloon) that defines a distal end of the treatment chamber (see figure 2), 
[AltContent: connector][AltContent: textbox (Second transverse axis)][AltContent: textbox (First transverse axis)][AltContent: connector]
    PNG
    media_image1.png
    246
    254
    media_image1.png
    Greyscale

wherein the aspiration port lumen and the injection port lumen are disposed along a first transverse axis (see figure 3 above, item 320 and 340), and the proximal balloon lumen is disposed along a second transverse axis (see figure 3 above, item 310), 
wherein the aspiration port lumen comprises an aspiration port lumen diameter (see figure 3 above), the injection port lumen comprises an injection port lumen diameter (see figure 3 above), the 
wherein the treatment chamber defined by the proximal balloon and the distal balloon is unobstructed (see figure 2 and paragraph [0013] wherein balloon 230 is optional a supported by paragraph [0013]; Examiner notes when the space occupying balloon is not included the treatment chamber defined by the proximal balloon and the distal balloon in unobstructed), and
wherein in operation the distal balloon and the proximal balloon are configured to maintain the chemical agent for permanently closing off the vein in the treatment chamber for a predetermined period of time such that the vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and proximal balloon are deflated via the proximal balloon lumen, such that the device can be removed from the vein, and the treatment chamber permanently closes around the device as the device is removed from the vein (Examiner notes “wherein in operation the distal balloon and the proximal balloon are configured to maintain the chemical agent for permanently closing off the vein in the treatment chamber for a predetermined period of time such that the vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and proximal balloon are deflated via the proximal balloon lumen, such that the device can be removed from the vein, and the treatment chamber permanently closes around the device as the device is removed from the vein” is an intended use limitation and the distal balloon and proximal balloon of Teeslink are fully capable of maintaining the chemical agent for permanently closing off the vein in the treatment chamber for a predetermined period of time such that the vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and proximal balloon are deflated via the proximal balloon lumen, such that the device can be removed from the vein, and the treatment chamber permanently closes around the device as the device is removed from the vein as supported by paragraph [0080], [0104], [0112] of Teeslink which states “Distal and proximal occluding balloons (210 and 250, an adequate seal to control blood or fluid flow” and further as evidence by Hobbs who supports that an effective dose of a sclerosing agent can be delivered to a vein to achieve closure, see paragraph [0056] and [0059] of Hobbs and that the device can be removed from the vein as the vein permanently closes around the device, see figure 3E of Hobbs and paragraph [0055] and [0059] of Hobbs, and further as evidence by Lary who supports that the vein can collapse around an inflated distal balloon (item 124 of Lary) and proximal balloon (item 125 of Lary) until the distal balloon and proximal balloon are deflated such that the device can be removed from the vein, and the treatment chamber permanently closes around the device as the device is removed from the vein, see paragraph [0053] of Lary wherein prior to deflation of the balloons the vein can collapse and fuse to itself). 
Teeslink as evidence by Hobbs as evidence by Lary fails to disclose the aspiration port lumen defining a plurality of aspiration ports, and the injection port lumen defining a plurality of injection ports, a distal balloon lumen, the distal balloon lumen being configured to adjust an inflation level of a distal balloon, the proximal balloon lumen and the distal balloon lumen are disposed along a second transverse axis and is silent to each of the aspiration port lumen diameter and the injection port lumen diameter are larger than each of the proximal balloon lumen diameter and the distal balloon lumen diameter. Since Teeslink fails to disclose a plurality of aspiration ports, a plurality of injection ports, and a distal balloon lumen, Teeslink also fails to disclose the aspiration port lumen and the plurality of aspiration ports being configured to remove at least one of blood, a bodily fluid, a chemical agent for 
Glickman teaches an aspiration port lumen (figure 4, item 22; paragraph [0037]: wherein lumen 22 can be used for evacuation purposes) defining a plurality of aspiration ports (see figure 3, item 21: wherein multiple ports 21 are shown), and an injection port lumen (figure 4, item 24; paragraph [0037]: wherein lumen 24 can be used for infusion purposes) defining a plurality of injection ports (figure 3, item 23: wherein multiple ports 23 are shown). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aspiration port lumen of Teeslink to include a plurality of aspiration ports by implementing a second aspiration port placed next to injection port 440 of Teeslink, and to modify the injection port lumen of Teeslink to include a plurality of injection ports by implementing a second injection port placed next to aspiration port 420 of Teeslink, as taught by Glickman, for the purpose of enabling a viscous fluid to be evacuated and infused (paragraph [0037] of Glickman). Implementing the teachings of Glickman would therefore result in an aspiration port lumen defining a plurality of aspiration ports, and an injection port lumen defining a plurality of injection ports, the aspiration port lumen and the plurality of aspiration ports being configured to remove at least one of blood, a bodily fluid, a chemical agent for permanently closing off the vein, or any combination thereof from a treatment chamber in the vein, the injection port lumen and the plurality of injection 
Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman fails to disclose a distal balloon lumen, the distal balloon lumen being configured to adjust an inflation level of a distal balloon, the proximal balloon lumen and the distal balloon lumen are disposed along a second transverse axis and is silent to each of the aspiration port lumen diameter and the injection port lumen diameter are larger than each of the proximal balloon lumen diameter and the distal balloon lumen diameter. Since Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman fails to disclose a distal balloon lumen, Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman also fails to disclose wherein in operation the distal balloon and the proximal balloon are configured to maintain the chemical agent for permanently closing off the vein in the treatment chamber for a predetermined period of time such that the vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and proximal balloon are independently deflated via the distal balloon lumen and the proximal balloon lumen, respectively, such that the device can be removed from the vein.
Yokoyama teaches a distal balloon lumen (item 6), the distal balloon lumen being configured to adjust an inflation level of a distal balloon (figure 1, item 2; paragraph [0053] and [0045]: wherein gas is pumped to the balloon lumen and balloon which adjusts an inflation level of the distal balloon), and a proximal balloon lumen (item 7), the proximal balloon lumen being configured to adjust an inflation level of a proximal balloon (figure 1, item 3; paragraph [0053] and [0045]: wherein gas is pumped to the balloon lumen and balloon which adjusts an inflation level of the distal balloon; Examiner notes the distal balloon and proximal balloon are independently deflatable via the distal balloon lumen and the proximal balloon lumen, respectively as supported by paragraph [0053]), the proximal balloon lumen and the distal balloon lumen are disposed along a transverse axis (figure 3, item 6 and 7). 

Furthermore Yokoyama teaches respective balloon lumens coupled to the distal balloon and proximal balloon or a single balloon lumen operably coupled to both the distal balloon and proximal balloon could all be used to achieve the same result of inflating the distal balloon and proximal balloon (paragraph [0053] of Yokoyama) and thus respective balloon lumens coupled to the distal balloon and proximal balloon or a single balloon lumen operably coupled to both the distal balloon and proximal balloon were art-recognized equivalents at the effective filing date of the claimed invention, therefore, it would have been obvious to one of ordinary skill in the art to substitute a distal balloon lumen coupled to the distal balloon and a proximal balloon lumen coupled to the proximal balloon in place of a single balloon lumen operably coupled to both the distal balloon and proximal balloon since it has been held that substituting parts of an invention involves only routine skill in the art. 

Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan is silent as to each of the aspiration port lumen diameter and the injection port lumen diameter are larger than each of the proximal balloon lumen diameter and the distal balloon lumen diameter. 
Nitzan teaches wherein the aspiration port lumen (figure 6, item 34) comprises an aspiration port lumen diameter (see figure 6), the injection port lumen (figure 6, item 36) comprises an injection port lumen diameter (see figure 6), the proximal balloon lumen (figure 6, item 48p) comprises a proximal balloon lumen diameter (see figure 6), the distal balloon lumen (figure 6, item 48d) comprises a distal balloon lumen diameter (see figure 6), and each of the aspiration port lumen diameter and the injection port lumen diameter are larger than each of the proximal balloon lumen diameter and the distal balloon lumen diameter (see figure 6; paragraph [0079]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan to include the aspiration port lumen diameter and the injection port lumen diameter are larger than each of the proximal balloon lumen diameter and the distal balloon lumen diameter, as taught by Nitzan, for the purpose of employing a 
In regard to claim 2,
[AltContent: textbox (First transverse axis)][AltContent: connector][AltContent: textbox (Second transverse axis)][AltContent: connector]
    PNG
    media_image1.png
    246
    254
    media_image1.png
    Greyscale

Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan teaches the lumen assembly of claim 1. Teeslink as modified by Yokoyama as evidence by Nitzan teaches wherein the first transverse axis is perpendicular to the second transverse axis (see figure 3 of Teeslink above and analysis of claim 1 above wherein when a distal balloon lumen and proximal balloon lumen are respectively coupled to the distal balloon and proximal balloon, the distal balloon lumen would be disposed along the same transverse axis as the proximal balloon lumen 310 of Teeslink as supported by figure 3 of Yokoyama therefore resulting in wherein the first transverse axis is perpendicular to the second transverse axis. Examiner further notes as evidence by paragraph [0078] of Nitzan one of ordinary skill in the art would recognize the positioning of the aspiration port lumen, injection port lumen, proximal balloon lumen and distal balloon lumen could be modified).
In regard to claim 3,
[AltContent: textbox (First transverse axis)][AltContent: connector][AltContent: textbox (Second transverse axis)][AltContent: connector]
    PNG
    media_image1.png
    246
    254
    media_image1.png
    Greyscale

Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan teaches the lumen assembly of claim 1. Teeslink as modified by Yokoyama as evidence by Nitzan teaches wherein the first transverse axis is vertical, and the second transverse axis is horizontal (see figure 3 of Teeslink above and analysis of claim 1 above wherein when a distal balloon lumen and proximal balloon lumen are respectively coupled to the distal balloon and proximal balloon, the distal balloon lumen would be disposed along the same transverse axis as the proximal balloon lumen 310 of Teeslink as supported by figure 3 of Yokoyama therefore resulting in wherein the first transverse axis is vertical, and the second transverse axis is horizontal. Examiner further notes as evidence by paragraph [0078] Nitzan one of ordinary skill in the art would recognize the positioning of the aspiration port lumen, injection port lumen, proximal balloon lumen and distal balloon lumen could be modified).
In regard to claim 8,
Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan teaches the lumen assembly of claim 1. Teeslink further teaches wherein the lumen assembly has the same length as the device for permanently closing off the vein (paragraph [0073] of Teeslink; see figure 2 of Teeslink).
In regard to claim 9,

In regard to claim 10,	Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan teaches the lumen assembly of claim 1. Teeslink as modified by Yokoyama teaches wherein the proximal balloon lumen and the distal balloon lumen are configured to independently inflate the proximal balloon and distal balloon respectively (see paragraph [0037], [0045], and [0053] of Yokoyama).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) as evidence by Lary (U.S. PG publication 20020010418) in view of Glickman (U.S. PG publication 20040225251) in view of Yokoyama (U.S. PG pub 20050273050) as evidence by Nitzan (U.S. PG publication 20150343136) in view of Nitzan (U.S. Pg publication 20150343136) further as evidence by Biller (U.S. PG publication 20170232238).
In regard to claim 4,
Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan teaches the lumen assembly of claim 1.
Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan is silent as to wherein the plurality of aspiration ports are evenly spaced on the aspiration port lumen.

Additionally, It would have been an obvious matter of design choice to modify Teeslink to include wherein the plurality of aspiration ports are evenly spaced on the aspiration port lumen since applicant has not disclosed that having wherein the plurality of aspiration ports are evenly spaced on the aspiration port lumen solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the plurality of aspiration ports are evenly spaced on the aspiration port lumen, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) as evidence by Lary (U.S. PG publication 20020010418) in view of Glickman (U.S. PG publication 20040225251) in view of Yokoyama (U.S. PG pub 20050273050) as evidence by Nitzan (U.S. PG publication 20150343136) in view of Nitzan (U.S. Pg publication 20150343136) further in view of Biller (U.S. PG publication 20170232238).
In regard to claim 5,

Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan fails to disclose wherein the plurality of aspiration ports comprises three aspiration ports, and the plurality of injections ports comprises four injection ports.
Biller teaches wherein the plurality of aspiration ports (three ports 114; paragraph [0030]: wherein one or more of the ports 114 are connected to lumen 144; paragraph [0030]: wherein ports 114 can be used to remove fluid) comprises three aspiration ports (see figure 1, item 114: wherein three aspiration ports are shown), and the plurality of injection ports (item 124; paragraph [0038]: wherein one or more of the ports 124 are independently connected to the other lumen 150; paragraph [0036]: wherein ports 124 can be used to introduce fluid) comprises four injection ports (see figure 1; paragraph [0037]: wherein any number of ports can be used).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Teeslink as evidence by Hobbs as evidence by Laryin view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan to include wherein the plurality of aspiration ports comprises three aspiration ports, and the plurality of injections ports comprises four injection ports, as taught by Biller, for the purpose of achieving a desired inflow and outflow distribution (paragraph [0037] of Biller) and increasing the surface area through which fluid can enter or be delivered (paragraph [0030] and [0036] of Biller). 
Additionally it would have been an obvious matter of design choice to modify Teeslink to include wherein the plurality of aspiration ports comprises three aspiration ports, and the plurality of injection ports comprises four injection ports since applicant has not disclosed that having wherein the plurality of aspiration ports comprises three aspiration ports, and the plurality of injection ports comprises four injection ports solves any stated problem or is for any particular purpose and it appears that the device 
In regard to claim 6,
Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Biller teaches the lumen assembly of claim 5.
Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Biller fails to disclose wherein the three aspiration ports comprise a proximal aspiration port, an intermediate aspiration port, and a distal aspiration port, the four injection ports comprise a first set of two injection ports and a second set of two injection ports, the first set of two injection ports is disposed between the proximal aspiration port and the intermediate aspiration port in the treatment chamber, and the second set of two injection ports is disposed between the intermediate aspiration port and the distal aspiration port in the treatment chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan in view of Biller to rearrange the three aspiration ports so that the three aspiration ports comprise a proximal aspiration port, an intermediate aspiration port, and a distal aspiration port, and rearrange the four injection ports so that the four injection ports comprise a first set of two injection ports and a second set of two injection ports, the first set of two injection ports is disposed between the proximal aspiration port and the intermediate aspiration port in the treatment chamber, and the second set of two injection ports is disposed between the intermediate 
Additionally It would have been an obvious matter of design choice to modify Teeslink to include wherein the three aspiration ports comprise a proximal aspiration port, an intermediate aspiration port, and a distal aspiration port, the four injection ports comprise a first set of two injection ports and a second set of two injection ports, the first set of two injection ports is disposed between the proximal aspiration port and the intermediate aspiration port in the treatment chamber, and the second set of two injection ports is disposed between the intermediate aspiration port and the distal aspiration port in the treatment chamber since applicant has not disclosed that having wherein the three aspiration ports comprise a proximal aspiration port, an intermediate aspiration port, and a distal aspiration port, the four injection ports comprise a first set of two injection ports and a second set of two injection ports, the first set of two injection ports is disposed between the proximal aspiration port and the intermediate aspiration port in the treatment chamber, and the second set of two injection ports is disposed between the intermediate aspiration port and the distal aspiration port in the treatment chamber solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of wherein the three aspiration ports comprise a proximal aspiration port, an intermediate aspiration port, and a distal aspiration port, the four injection ports comprise a first set of two injection ports and a second set of two injection ports, the first set of two injection ports is disposed between the proximal aspiration port and the intermediate aspiration port in the treatment chamber, and the second set of two injection ports is disposed between the intermediate aspiration port and the distal aspiration port in the treatment chamber, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teeslink (U.S. PG publication 20150209560) as evidence by Hobbs (U.S. PG publication 20060095015) as evidence by Lary (U.S. PG publication 20020010418) in view of Glickman (U.S. PG publication 20040225251) in view of Yokoyama (U.S. PG pub 20050273050) as evidence by Nitzan (U.S. PG publication 20150343136) in view of Nitzan (U.S. Pg publication 20150343136) further in view of Ehrenreich (U.S. Pg publication 20090318855).
In regard to claim 7,
Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan teaches the lumen assembly of claim 1.
Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan fails to disclose wherein at least one of the aspiration port lumen, the injection port lumen, the proximal balloon lumen, or the distal balloon lumen has a circular cross-section.
Ehrenreich teaches at least one of the aspiration port lumen (figure 2, item 218; paragraph [0036]: wherein fluid can be removed from a vessel via lumen 218), the injection port lumen (figure 2, item 220; paragraph [0036]: wherein fluid can be introduced via lumen 218), the proximal balloon lumen (figure 2, item 214; paragraph [0035]), or the distal balloon lumen (figure 2, item 216; paragraph [0035]) has a circular cross-section (see figure 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the aspiration port lumen, the injection port lumen, the proximal balloon lumen, or the distal balloon lumen to substitute at least one of the aspiration port lumen, the injection port lumen, the proximal balloon lumen, or the distal balloon lumen of Teeslink as evidence by Hobbs as evidence by Lary in view of Glickman in view of Yokoyama as evidence by Nitzan in view of Nitzan for at least one of the aspiration port lumen, the injection port lumen, the proximal balloon lumen, or the distal balloon lumen which has a circular cross-section, as .
Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. Examiner notes several references are made throughout the arguments to the Affidavit filed 3/18/2020. As detailed above the affidavit is not germane to the Final rejection mailed 11/18/2020. Based on the amendments made to the claims a new grounds of rejection of claim 1 has been given as detailed above. Applicant argues on page 9 of 15 that Teeslink fails to teach, suggest or otherwise disclose permanently closing off a vein. As detailed above Teeslink as supported by Hobbs (U.S. PG publication 20060095015) discloses a lumen assembly for permanently closing off a vein. “For permanently closing off a vein” is an intended use limitation and the lumen assembly of Teeslink is fully capable of permanently closing off a vein as supported by paragraph [0109] and claim 10 of Teeslink which details a sclerosing agent can be delivered to a vein and further as evidence by Hobbs who supports that an effective dose of a sclerosing agent can be delivered to a vein to achieve closure, see paragraph [0056] and [0059] of Hobbs. Therefore Hobbs supports that the lumen assembly of Teeslink is capable of use for permanently closing off a vein. Examiner notes claim 1 is not a method claim and does not require the step of permanently closing off a vein; rather claim 1 requires that the device of Teeslink must be capable of use for closing off a vein, which the device is Teeslink is capable of doing. 
Applicant argues on page 9 of 15 that “Teeslink is not designed to operate in the same manner as the claimed lumen assembly and that the Teeslink device is more akin to traditional sclerotherapies such as those discussed in paragraphs [0006] and [0051] of the specification of the application. For example, in traditional sclerotherapies, "the sclerosing agent may be quickly washed away by the flow of provide an adequate seal to control blood or fluid flow” and in paragraph [0112] “the occlusion balloons (210, 250) inflated to isolate the treatment region. Blood and any other fluid trapped between the two inflated occlusion balloons (210, 250) would be aspirated from the treatment region”.
Applicant argues on page 9 of 15 to page 10 of 15 that the balloons of Teeslink are constructed of a compliant to semi-compliant material, which means that they retain their shape as they generate force and form a seal against blood flow without imparting excessive pressure to the blood vessel. Additionally Applicant argues this characterization of Teeslink aligns with its own description of its device as an occlusion-perfusion catheter. This argument is not found to be persuasive. Examiner notes the material of the balloon is currently not claimed. Additionally paragraph [0037] of Applicant’s disclosure states “the balloons 20, 30 may be made of any suitable material as understood by one of ordinary skill in the art including, but not limited, to polymeric materials”. Additionally as claimed the sclerosing agent is not required to be within the treatment chamber when the vein collapses. The balloons are claimed as being configured to maintain the chemical agent in the treatment chamber for a predetermined period of time such that the vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and proximal balloon are independently deflated. The chemical an adequate seal to control blood or fluid flow” and further as evidence by Hobbs who supports that an effective dose of a sclerosing agent can be delivered to a vein to achieve closure, see paragraph [0056] and [0059] of Hobbs and that the device can be removed from the vein as the vein permanently closes around the device, 
Applicant argues on page 10 of 15 that based on the declaration filed that while Teeslink discloses that the OPC could be used to deliver sclerosant to a vein, "a person of ordinary skill in the art would understand that Teeslink's OPC is designed to deliver medicines to prevent lesions in an artery after stenting, which is why the balloons are designed to put minimal pressure on the vessel walls." Examiner notes as detailed above the Affidavit is not germane to the Final rejection mailed 11/18/2020. As stated above Hobbs supports that the lumen assembly of Teeslink is capable of use for permanently closing off a vein.
Applicant argues on page 10 of 15 to 11 of 15 that “Beyond the balloons, a person of ordinary skill in the art would understand that delivering a sclerosing agent via Teeslink's device would necessarily be less effective than a sclerosing agent delivered via the claimed device for permanently closing off the vein recited in amended independent Claim 1”. This argument is not found to be persuasive since as supported by Hobbs an effective dose of a sclerosing agent can be delivered to a vein to achieve closure, see paragraph [0056] and [0059] of Hobbs and therefore the Teeslink as evidence by Hobbs meets the limitation in question as claimed. 
Applicant argues on page 11 of 15 to 12 of 15 that Hobbs fails to teach, suggest, or otherwise disclose a “treatment chamber defined by the proximal and the distal balloon [that] is unobstructed”. Examiner notes Hobbs is not cited as teaching that the treatment chamber defined by the proximal and the distal balloon is unobstructed. Applicant argues that because Hobbs requires wrapping a treated leg vein to achieve closure, depending on the length of the vein segment being treated. The recommended amount of sclerosant required to achieve permanent closure of the vein is based on inner vein wall surface area. Sufficient sclerosant must be infused to completely cover the vessel wall. Longer vein segments will require more sclerosant”. Hobbs explicitly correlates the sclerosing agent for causing closure rather than the wrapping of the leg. As shown in figure 3E of Hobbs and stated in paragraph [0059] “When an effective dose of sclerosant has been delivered to the vein being treated to achieve closure, the catheter/sheath assembly 1 is removed along with the occluding ball wire 4, as illustrated in FIG. 3E.” Hobbs does teach permanent closure around the device as the device is removed from the vein since the vein does not open back up after the device is removed. 
Applicant argues on page 12 of 15 that Lary discloses that the leg is preferably wrapped with a compression bandage for a few days during which the veins flatten out and as such because Lary teaches that it takes a few days for the veins to flatten out, Lary does not disclose that the “vein collapses around the inflated distal balloon and proximal balloon until the distal balloon and proximal balloon are independently deflated via the distal balloon lumen and the proximal balloon lumen, respectively, such that the device can be removed from the vein, and the treatment chamber permanently closes around the device as the device is removed from the vein." Examiner notes paragraph [0053] of Lary states “Simultaneous with the removal of the occlusion balloon, or just prior to deflation of the balloon, or even during the procedure, the leg of the patient is preferably wrapped with an elastic compression bandage, e.g, an ACE BANDAGE, with other compression objects such as foam, etc.. Wrapping the leg in this manner causes the vein to flatten-out, thereby removing blood from the vein and allowing the lumen to fuse to itself in the collapsed embodiment. After a few days of the distal balloon and the proximal balloon must be capable of maintaining the chemical agent for permanently closing off the vein in the treatment chamber for a predetermined period of time in order to cause the collapse of the vein as claimed. As supported by Hobbs and Lary the balloons of Teeslink are fully capable of achieving the intended use limitation. 
Applicant argues on page 12 of 15 to page 13 of 15 that Lary fails to disclose additional element of claim 1. This argument is not found to be persuasive as Lary is not cited as teaching the limitations in question. 
Applicant argues on page 13 of 15 that neither Hobbs nor Lary, alone or in any combination, cures the deficiencies of Teeslink. Examiner respectfully disagrees. See response to arguments above and the rejection of claim 1 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783